Examiner's Note
	One of ordinary skill in the art would understands that composite additive manufacturing uses some type of filler, e.g., continuous fiber/filament or ceramic particulates, being mixed with a thermoplastic/thermosetting/photocurable polymer. The Examiner notes that the amendment of claim 13 to recite "a composite" is troublesome because the Applicant's original specification does not contain this language and its inclusion is generally conflicting the meaning understood knowledge of one of ordinary. A mixture of a plastic and a binder are not generally understood to be "a composite."
Response to Arguments
Applicant argues:
The Office Action addresses several of the Wands factors, and Applicant would like to address each in turn. Specifically, the Office Action notes that "claim 13 encompasses the mixing of any two materials." (Office Action, page 3). By this Response, claim 13 is amended to clarify that the first material is a plastic, and the second material is a bonding agent.
The Office Action further states that "the class of plastics remains broad and materials which could constitute a bonding agent are [not] supplied in the specification." (Office Action, page 3). Responsively, Applicant submits that the types of plastics and bonding materials used must be understood in light of the preamble of claim 13 and with respect to a plain understanding of the specification. In particular, the claims are directed to an "additive manufacturing method" whereby materials are dispersed via a printer to build an object (see, e.g., paragraphs 20-23 of Applicant's originally filed specification). 
(reproduction from page 8 of the Applicant's remarks filed on 06/30/2022). The Examiner recognizes change in scope of the claims. The Examiner wishes to assure the Applicant that the entire specification, including paragraphs 20 – 23 of the Applicant's originally filed specification, were thoroughly considered. Please note that the claims are not limited to a particular type additive manufacturing method. However, even if the claims were limited to a method which implements a filament based additive manufacturing device like that illustrated in Applicant's Figure 1, these structures are capable being used with a vast amount different types of plastics and binder. This is evidenced by a) the Material Database For Additive Manufacturing Techniques referenced in the Applicant's remarks filed on 12/14/2021 and made of record in the Final Rejection mailed on 03/31/2022; and b) the two articles referenced in the Applicant's remarks filed on the 6/30/2022 (both of which are being made of record). Therefore, the Examiner maintains that the class of plastics encompassed in claim 13 remains broad especially as understood in light of the preamble of claim 13 and with respect to a plain understanding of the specification. The Examiner wishes to reiterate that the materials which could constitute a bonding agent capable be being used in the claimed method are not supplied in the specification.  Therefore, the claimed "bonding agent" is also considered broad.
Applicant continues:
A range of suitable plastics and bonding agents are well known to those in the additive manufacturing industry. For example, a quick search for 3D printing technologies shows that ammonia-based and phosphorus-based bonding agents are commonly used with cationic polymers for additive manufacturing. (Gonzilez-Henriquez, Carmen Mabel et al., "Antimicrobial Polymers for Additive Manufacturing," Int. J. Mol. Sci., Vol. 20(5), 1210, 10 Mar. 2019). 
(reproduction from page 8 of the Applicant's remarks filed on 06/30/2022) (emphasis removed). Please note that the above reference is being made of record. The Examiner agrees that many plastics and bonding agents are well known to those in the additive manufacturing industry and that these may plastics and bonding agents may even be "suitable" for each other. However, the Examiner disagrees that a range of plastics and bonding agents which are suitable for the claimed method are well known in the additive manufacturing industry. This is perhaps best exemplified by the Applicant's own position of combining PEI and Ultem (see pages 7–9 of the Applicant's remarks filed on 12/14/2021; though it's unclear which of these could be a bonding agent) which is generally inconsistent with the knowledge of one of ordinary skill in the art (see the Examiner's remarks on pages 6–11 in the Final Rejection mailed on 03/31/2022).  Addressing the position advanced immediately above by the Applicant, the Examiner understand that ammonia-based and phosphorus-based corresponds to the claimed bonding agents and with cationic polymers corresponds to the claimed polymer. These ammonia/phosphorus groups attach onto the polymer chain to invoke bactericidal properties ( see 7.1 on page 13 stating "the printed parts kill bacteria on contact when positively charged quaternary ammonium groups are incorporated into the photocurable UDMA/GDMA resins"). One of ordinary skill in the art would not understand that these ammonia/phosphorus are capable of being removed from the polymer resin by the selective application of energy to the print nozzle. The Examiner is unable to conclude how this reference supports the Applicant's position. 
Applicant continues:
Moreover, modified epoxy phenolic resins are known that can dissolve in water after being heated at 120 °C for 10 min, and that can become insoluble in water after being heated at 140 C. (Zhong-xiao, Liang. "Synthesis and Properties of Water-Soluble Phenolic Resin Containing Oxidized Tertamine Groups," Journal of Beijing Institute of Graphic Communication (2008): See, e.g., Abstract). 
(reproduction from page 8 of the Applicant's remarks filed on 06/30/2022) (emphasis removed). Please note that the above reference is being made of record. The Examiner submits that even if the above reference establishes that " modified epoxy phenolic resins are known that can dissolve in water after being heated at 120 °C for 10 min, and that can become insoluble in water after being heated at 140 C," this is does not mean that this disclosure is capable of being used in the claimed manner. Respectfully, after reading the Abstract, the Examiner is unable to conclude how this reference supports the Applicant's position. The fact that the epoxy phenolic was reacted with 3-(dimethylamino)propanoic acid oxide to give the water soluble modified phenolic resin does not mean that this mixture can be selective dispensed in the claimed manner by the application of heat because the binder would be part of the resin that is not vaporizable. Applicant continues:
The Office Action also states that "the chemical interrelationship of the combined printing material claimed is considered complex." (Office Action, page 4). Responsively, Applicant submits that no complex chemical transformations are required by a plain reading of the claims. Instead, the claims require that the plastic and bonding agent be mixable, and that the second material can be evaporated (vaporized) from the composite at a lower temperature than the first material. 
(reproduction from page 8 of the Applicant's remarks filed on 06/30/2022). The Examiner respectfully disagrees. The Applicant's own position of combining PEI and Ultem (see pages 7–9 of the Applicant's remarks filed on 12/14/2021; though it's unclear which of these could be a bonding agent) which is generally inconsistent with the knowledge of one of ordinary skill in the art (see the Examiner's remarks on pages 6–11 in the Final Rejection mailed on 03/31/2022) evidences that the complexity of the chemical interrelationship. The NPL references made of record in this communication, without further clarification by the Applicant, provide additional evidence that the chemical interrelationship the claimed combination is complex. With respect to the Applicant's position that " that the second material can be evaporated (vaporized) from the composite at a lower temperature than the first material," this implies that the first material —a plastic— is capable of being vaporized. Again, one of ordinary skill in the art would understand that plastics generally thermally degrade do not vaporized.
Applicant states:
Finally, the Office Action concludes that "[a] great amount of experimentation would be needed to make or use the-entire breadth-of the claimed invention based on the content of the disclosure" as working examples of the printing material are not disclosed. (Office Action, page 4). Moreover, "Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. MPEP 2161.01 (III)." (Id.). 
 (reproduction from page 9 of the Applicant's remarks filed on 06/30/2022). (annotation added) (emphasis removed) The Examiner maintains that a great amount of experimentation would be needed to make or use the entire breadth of the claimed invention based on the content of the disclosure. The scope of materials encompassed are broad.  No working examples of the printing material are disclosed. The combinations proposed by the Applicant to date fail to help demonstrate that the claimed method is enabled. In this instance, the Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. MPEP 2161.01 (III). 
Applicant continues:
Applicant notes that, here, the Office Action appears to require an interpretation of MPEP 2161.01 (III) whereby the "enabling knowledge" is the identification of some specific materials A and B (i.e., some working example) that together satisfy Applicant's construction. Applicant cannot agree with this characterization. 
(reproduction from page 9 of the Applicant's remarks filed on 06/30/2022) (emphasis removed). The Examiner wishes to state plainly that "enabling knowledge" can be evidenced by an identification of some specific materials A and B (i.e., some working example); however, sometimes specific materials are not required. In this instance, a working example is not provided. This weighs in favor of determining that the claimed invention is not enabled. 
Applicant continues: 
Instead, the "enabling knowledge" is provided in the specification as originally filed and refers to the inventors' creation of an additive manufacturing technique that leverages single composite materials that can be dissolved or remain solid after exposure to a solvent by increasing or decreasing the printing head temperature. As described in at least paragraph 22 of Applicant's specification, single composite material-based additive manufacturing techniques according to one or more embodiments offer many advantages over the prior state of the art. 
(reproduction from page 9 of the Applicant's remarks filed on 06/30/2022). The Examiner respectfully disagrees that "enabling knowledge" is provided in the specification as originally filed. First, the Examiner notes that the amendment of claim 13 to recite "a composite" is troublesome because the Applicant's original specification does not make any reference to "a composite" and its inclusion is generally conflicting the meaning understood knowledge of one of ordinary. One of ordinary skill in the art would understands that composite additive manufacturing uses some type of filler, e.g., continuous fiber/filament or ceramic particulates, being mixed with a thermoplastic/thermosetting/photocurable polymer. Which is to say a plastic and a binder are not generally understood to be "a composite."  Second, assuming that the inventors created an additive manufacturing technique that leverages single composite materials that can be dissolved or remain solid after exposure to a solvent by increasing or decreasing the printing head temperature, this full concept is not only absent in the independent claim, but even if it was present, one of ordinary skill in the art would not be enabled to perform the claimed method based of the Applicant's disclosure. With respect the Applicant's reference to paragraph 22, the portion states "[t]urning now to an overview of the aspects of the invention, one or more embodiments of the invention provide for the additive manufacturing or 3D printing of a complex object without resorting to the use of two or more types of materials." (reproduction from [0022] of the Applicant's original specification filed on a 6/27/2019). (annotation added). 
Applicant continues:
Armed with the teachings of the present disclosure, one of ordinary skill is provided, abinitio, with a roadmap to select suitable materials: namely, to use materials that satisfy the claimed solvent and temperature effects. That knowledge (i.e., finding a list of suitable materials that satisfy specific solvent and temperature constraints) can be easily obtained from information commonly available in the art via cross-referencing. Indeed, as discussed previously, at least modified epoxy phenolic resins have been shown to change their solvency in response to temperature. (Zhong-xiao, Liang. "Synthesis and Properties of Water-Soluble Phenolic Resin Containing Oxidized Tertamine Groups," Journal of Beijing Institute of Graphic Communication (2008): See, e.g., Abstract). 
 (reproduction from page 9 of the Applicant's remarks filed on 06/30/2022) (emphasis removed). The Examiner respectfully disagrees. First, with respect "the claimed solvent…effects," claim 13's utilizes language surrounding a solvent to distinguish the first material from the second material. Claim 13 does not claim an effect of a solvent during the creation of an additive manufacturing technique. The idea of a single composite materials that can be dissolved or remain solid after exposure to a solvent by increasing or decreasing the printing head temperature is not encompassed in claim 20. However, even if claim 20 was brought into the independent claim, this would fail to address the above concerns. Second, the Applicant's reliance Zhong-xiao is not persusasive. The fact that at least modified epoxy phenolic resins have been shown to change their solvency in response to temperature has very little evidentiary value to the enablement at issue at hand. The binding agent referenced in Zhong-xiao's disclosure is not understood to be vaporizable form the epoxy resin and cannot be used in the claimed manner (see discussion above). Additionally, epoxy resins are understood to be formed exothermically. Using these types of resins with claimed method runs into additional complications the nozzle's is controllably heated and there is a greater chance for a runaway exothermic reactions (a binder may be evaporated but there is increased risk that the interior of the nozzle would be clogged with solidified epoxy). Whatever roadmap the present disclosure provides, one of ordinary skill in the art would not consider Zhong-xiao's disclosure relevant, without more clarification from the Applicant, because Zhong-xiao's disclosure does not naturally lend itself as being capable of being used in the claimed manner.  If any weight should be given to Zhong-xiao's disclosure, it would weigh against the Applicant's position because these are not suitable materials which could satisfy the claimed solvent and temperature effects.
Applicant concludes:
In other words, one skilled in the art, once armed with the present disclosure, needs no undue experimentation to identify working material pairs-instead, only a cross-reference style search of readily available resources such as journals and chemical property databases is required. Applicant respectfully submits that the rejection should be withdrawn. 
(reproduction from page 9 of the Applicant's remarks filed on 06/30/2022) (emphasis removed). The Examiner respectfully disagrees. One of ordinary skill in the art can cross-reference style search many data bases of many readily available resources.  In this instance, it does not appear that an entire team individuals skilled in the art and possessing a limitless amount of time could search the many databases and identify working material pairs to perform the claimed invention because the Applicant's disclosure is not enabling. This is partially evidenced by Applicant's own position of combining PEI and Ultem (see pages 7–9 of the Applicant's remarks filed on 12/14/2021) which is generally inconsistent with the knowledge of one of ordinary skill in the art (see the Examiner's remarks on pages 6–11 in the Final Rejection mailed on 03/31/2022).
For all the reasons above, the Applicant's remarks fail to rebut the prima facie case already established. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743